UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                                                       17 Cr. 531 (KPF)
                      -v.-
JOSHUA MORCIGLIO,                                           ORDER

                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      The parties are ORDERED to appear for a hearing on May 13, 2020, at

10:30 a.m. The hearing shall take place by videoconference, and instructions

for accessing the conference will be distributed in advance of the conference.

The date and time will be confirmed the week before the conference.

      SO ORDERED.

Dated:      May 7, 2021
            New York, New York             __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
